In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00087-CV




            IN RE WILLIAM R. NORTON




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                   ORDER
         On September 20, 2019, William R. Norton filed a petition for writ of mandamus, seeking

an order from this Court requiring the trial court to vacate its August 21, 2019, amended order

granting Lasagna Vaughn’s motion for new trial and to enter judgment on the jury verdict.

         On October 16, 2019, Norton filed a motion for temporary relief requesting that this Court

enter a temporary stay of all trial court proceedings pending this Court’s ruling on Relator’s

petition for writ of mandamus pursuant to Rule 52.10 of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 52.10. On October 16, 2019, Vaughn filed her response to Relator’s motion

for temporary relief and to stay all proceedings in the trial court. Vaughn specifically opposes the

request for stay as it applies to the previously noticed deposition of her surgeon, Ellis Cooper III,

M.D., on Thursday, October 24, 2019, 1 but agrees with the remainder of the temporary stay

request.

         After reviewing the petition for writ of mandamus, the motion for temporary relief, and the

response to the motion for temporary relief, this Court is of the opinion that the relief requested in

the motion for temporary relief should be granted, in part. Accordingly, all proceedings in the trial

court are stayed pending this Court’s decision on the petition for writ of mandamus, with the

specific exception of the deposition of Ellis Cooper, III, M.D., previously noticed for October 24,

2019. That deposition is not subject to this temporary relief order.


1
  Vaughn attached the affidavit of her counsel, Michael E. Heygood, to her response to Norton’s motion for temporary
relief, wherein Heygood stated that, “On October 4, 2019, Plaintiff Lasagna Vaughn, by and through her lawyers,
spent $1,500 related to the deposition of Dr. Ellis Cooper. While there will be additional expenses related to the taking
of this deposition, this $1,500 is non-refundable.”

                                                           2
        Now, therefore, it is ORDERED that all proceedings in trial court cause number 17C1213-

202 in the 202nd Judicial District Court of Bowie County, Texas, with the specific exception of

the October 24, 2019, deposition of Ellis Cooper, III, M.D., shall be stayed, pending this Court’s

decision on Relator’s petition for writ of mandamus.

        IT IS SO ORDERED.

                                             BY THE COURT

Date:          October 17, 2019




                                                3